This opinion is subject to administrative correction before final disposition.




                                  Before
                      HITESMAN, GASTON, and GEIS,
                         Appellate Military Judges
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                      Garyn S. KICKHAEFER
               Private First Class (E-2), U.S. Marine Corps
                                Appellant

                               No. 201900124

                          Decided: 14 November 2019.
   Appeal from the United States Navy-Marine Corps Trial Judiciary.
   Military Judge: Commander Ryan J. Stormer, JAGC, USN. Sentence
   adjudged 4 January 2019 by a special court-martial convened at Ma-
   rine Corps Base Quantico, Virginia, consisting of a military judge sit-
   ting alone. Sentence approved by the convening authority: reduction to
   E-1, confinement for 10 months, 1 and a bad-conduct discharge.
   For Appellant: Captain Kimberly D. Hinson, JAGC, USNR.
   For Appellee: Brian K. Keller, Esq.
                          _________________________

        This opinion does not serve as binding precedent under
              NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1  The convening authority suspended confinement in excess of 6 months pursuant
to a pretrial agreement.
                 United States v. Kickhaefer, No. 201900124


PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to the appellant’s substan-
tial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2